OFFICE OF THE ATTORNEY GENERAL        OF TEXAS
                         AUSTIN



Hon. D. H. Utley
county Auditor
Clay county
Henrlett+, Texas
Dear Sir:




          Your request ior op                received allacare-
fully consideredby thlr depa                ote from your w-
que8t a6 follovs~

                                            t is made up



                                        lar dircouat for
                                        owed on this
                                        e claased as an
                                  riot, and the right of
                                  th the School Board?*



                              How claesed
                 "Rural high school dlatriota aa pro-
            vided for In the preceding article shall be
            clawed as common school distrtcts,and all
            other dletrlcts, vhether oommon or independent,
            compasing such rural high school dlatrlot shall
~-Hon. D. H. Utlei - Page 2


      be referred to In this Act a8 elementary school
      dI3trIota;protided tAat all independentschool
      dlatriots enl~&~ed by the annexationthereto
      of one or more 0011110~.
                            school districts as pro-
      rildedfor in Article 2922s ahnll retain Itr
      status and nut as an independentschool district,
      and s&l1 oontiaue to operate as an Independent
      sahool dlrtrlot mder the provlrlonr of the ex-
      isting lava and the laws henaStor enaoted
      governing other Iad&endent sohool districts,
      except as othervIre'provldedfor herein."
                Article 29224, Vernon's Annotated Texas Civil
  Statutes,reads in part a8 follovsr
                "The aon$rol 8nd management of the
      schools of~a rural h&h aahool district, ertab-
      llshed under the provIsion of this Act, ahall
      be vested In a board of seven trustees, elested
      by the qualified votera o? the said district at
      large, who shall be elected and nerve In accord-
      ance vith the provisions of Ckaeral Law relative
      to comma suhoo~ districts, except as may be
      otherviseprovided herein;. . .
               Article 2922L, Vmnon's annotatedTexas Civil
 Statutes, reads aa follows:
                 "The boar&o? a lruralhigh school
       district provided for in thlr Act shall have the
       paver to levy and collect sn annual ad valorrr
       tax not to exceed One Dollar (41) on the one
       hundred.dollarsvaluation of taxable property of
       the district for the.maintenance of sahools
       therein, and a tax not to exoeed Fifty (50) Cents
       on the one hundred dollars valuation a? ~taxab&e
       pri)pertyof the dlstrlct for the purpose of pur-
      .oh&sing,oonatructing,repairing,or equipping
       publio free school buildings vlthIn the limits
       of such dlstrlat, and the purohase of necesttary
       sltea therefor provldlng that the amount of
       maintenance tax, together with the aaount of'bond
       tm of ths district shall never exceed One Dollar
       (41) eonthe one'hundreddollars valuation of tax-
                                                                8’78



Honr I).~3.Utley - ?age 3


    able property; and pro;Olded?urther that no such
    t+ ehall be levied and no auoh bonds ahall be
    iabued until after an election shall have b&en held
    vherein a majority of the qualified ta%payIngvoters,
    voting at said election, shall We     voted In favor
    of the levying of aald tax, or of the iaauano4 of
     said bwda, dr both, as the a&se may be, and which
    -electloinshall         %IIaocordmce tith the law
                    be held l
    nov governing such eleotlona In oomon school
    dlatrlota,or dIatrioCa included in a rural high
    school district or annexed to a co-on or Independent
     aohool dlwtrlct, as provided for herein, ahall be
    oontlnued In force until such time as a unliorm
    dlatrlot or maid common or Independentdistrict as
     enlargedby the annexation of the said conon school
    dlatrlcta thereto. The bolardof tmateea ofeuy
    rural high school district may appoint an aas~eaaor
    OS taxes who shall aaaeas the taxable property vlthia
    the lImIta of eaId district wIthIn the tire provided
    by elisting l&ra, md said aaaowment shall be
    equallaedbr the board of ermall.ration     composed of
     three (3) members appointed br the boird of trustees
    of said glatrlat. Tha arid board of equallsatlon
    shall be composed of legallr qualified voters reaIdIng
     in said diatrlct, and ahall hare the same paver and
    authority,w# be mbjeut     to the a&me re~trlatiima
    that now govern such boards in Independentaohool~
    dlat~lcta. The tu assessor horeln pruvlded for shall
     receive such compensationfor his services as the
    trustees of raid district may rllow, not to exceed tvo
     (2) per cent of tuea assessed by him. The oounty
    tax collector shall collect such t+x and shell receive
     one-half of one per cent for his services    for eol-
     lectlng such tax. guch tax when oollected shall be
     deposited in the county depository to the credit Of
     such ruml high aahool dlstrlct.   The tax aa~aeaaor
     herein provided.?or shell rake a oomplete list of all
     assessmentsawls by him, and when approved by the
    board of trueteea shall be aubritted to the oounty tax
     collectornot later than Mptember 1st of each year.
               "Provided that~in counties having a population
     of leas then eight thousand, maven hundred (8 700) snd
     am-i than eight thousand, five hundred (8,5001 scoordlng
                                                                 879


 Hon. D. H. Utley - Pat344


        to the last Federal Census, rural high aohool
        dlatrlcta composed wholly of common school
        dIatrlota, such rural high school districts
        shall not have the authority to appoint its tax
        asaeaaor, board of equalization,nor tax collec-
        tor, and the taxes thereo? shall be aaaesad
        by the cixnty tax laaeaaor and collectedby the
        county tax collector a3 In common school
        districts. Aota 1925, 39th Leg. p. 204, ch.
        59; Acts 1927, 40th Leg. 1st C.S. p. 206, oh.
               Acts 1987, 45th Leg. 2nd C. 8. p. 1923,
        2!.2
           i l il.”
                Henrietta, Texas, la located In Clay County,
 Texas. The population of Cla County, Texas, acoordlng to the
 190 Federal Census was 12,52f Inhabitants. Therefore, the
 last paragraph of Article 2922L, aupra, la not applicable
 to Henrietta Rural High School DIhtPlot.
               ConatrulngArtIolab2g22band 2922L, aupra, this
 departmentin Opinion Ho. O-2299 said:
                  %lthout the special.provisions oontatned
        In Article 2922L authorizingrural high alahool
        dIatricta to appoint their own aaieaaors  (and
        board of equallaation),such dIstrIctabeing classed
        as omn    school dlstrIctq,QyArticle 2922b would be
        governed by the laws reletlng:to auoh common aohool
        dlatr~cta. We do not bel1eve~~tha.t Article 2922L
        was meant to make it mandatory'uponrural high
        school dlatrlota to appoint their own aaaeaaora and
        to prevent their using the assesamentamade by the
        county tax aaa4aaor. Bather we believe that It was
        intended to give such dlstrlota a oholce 3.nthe
        matter, allailarto the choloe given the boards of
        trustees of independentschool districta with refer-
        ence to tax aaaeaaor8 and collectors."
                  Article 7255b, Vernon's AnnotatedTsxaa Clvll
StW&W     reads as follovar
                  "All tapayers .ahallbe allowed dla-
        counts for the payment of taxes due to the
        State and all governmentaland political aub-
        divisions and taxing dIstPict8 o? the State,
        said discounts to be allowed under the iollow--
        ing conditionsi (a) three (s) per cent dla-
Hen. D. 8. Utley - Page 5


    count on ad valorea taxes &e the State or due
    any gov4rnm4nt8lor political subdivlalonor tax-
    ing dletrlct of the State, I? such taxeu are paid
    ninety (90) days before the date when they would
    otherwise become delinquent; (b) two (2$) per
    cent dlacount on ad valorer tuen due tha State
    or due any govemmeatal or polltloal lubdlvS.alon
    or taxing dzfatrldta? the State L? such tuea are
    paid sixty (60) days belam the date when they
    would otheruisi beaome ddlkquenti (c) one (1s)
    per cant dlaoount cu1ad Valomm taxes due the
    State or due any governmentalor polltIual aub-
    diolalon or tuIag diatriot o? the State, I? auoh
    taxes we paid thlrtp (30) days before the date
    vhen they would othemrlae becoma delinquent.
    Provided, hoveveI, that the prevlafona o? this
    section shall not Spply to vat&r Imprqvemnt
    dlatrlcta, IrrLgatlondiatr?icta,  and levee dls-
    trlate, water control dlatrlota,and othergove+n-
    msntal aUdIvIsions, oltIea; tovna and independent
    school dlatrlcta unless and until the governing
    body o? auoh water Improvementdlatricta,lmlga-
    tlon dIatrIcta, levee dlatrlcta,water control.
    biatrlCte,and other governmntal aubdIvlalona,
    cities, towns or independentschool diatrlota by
    ordlnauoe,resolution or otier, 3hal.ladopt the
    provisionahareof; and ln the event any suah water
    lmprovememtdistrict, irrigationdlstrlot, levee
    dlatrict, water control district, md other govem-
    mental subdIvIalona,city, tovn or Independent
    school district elects to alla* such discounts,
    then tha governing body ,o?e&oh water Improvement
    dlatrIct, and other goternmentelaubdlri&na, city,
    town or Independent aohool district, aball have
    power, by the ordlnanob, resolutionor order
    levying the 3.nnua.ltuea, to dea      te the montha
    in vhloh such discounts of threeIf- %)per cent.,
    two (2$) per cent and one (1%) per aent reapeatlvely
    shall be allowed, but ia no event ahell the same
    apply to split payment of tsue8.”
               Construing Article 7255b, aupra, this department
In Opinion lo. O-6124 said;
              *This artlole, as It new is in .e??eet,
    was paa3ed by the 46th Legislature,Acts of 1939,
    Senate Bill 402, and in general authoricesdia-
    count on ad valoren taxes for early payment. It
Hon..D. 8. Utley - Page 6

    Is observed that ths statute  allova,a.Utaxpayers
     discounts for the payment of tuea  'd . . c&e-to
     the State and all governmentaland political aub-
     dlvlaiona and taxing dlstrlots of the State, said
     discounts to be allowed under the ?ollowlng con-
     dltlona;. . .‘
           "But aa to 'water laiprovemsnt dIatriota,
     lrrIgatIondistricts, and levee dIatrIcta,water
     oontrol dlatricta, and other governmentalschool
     dlatrIcta~ the statute by its terns makataIts
     provIaIona Inapplicableunless auoh N
     districts,all of vhloh are ammorated In the
     statute, and other governmentalaubdIvIaionaadopt
     the statute by the goverUng body of such tulng
     district or other governmentalsubdlvlalon. I?
     the tax- districts enumented In the statute or
     other  governmental aubdIvlsIanaadopt the pro-
     visions of the statute by ordinance,   resolutlon'or
     order, then such tulng dIatrlot or other govem-
     amntal aubdIvlalonIs entitled to the Wneflta
     thereof, ra4 not othervIse."
          We enclose herewith a copy of Opinion No: O-6124
and also a copy of Opinion 80. O-6290, a vex-7 canprehensive
and exhauatlveopinion which folloua oplnlon~ilo~~ O-6124.
          Your letter states that Banrletta Rural High School
"was made up of a number of comma aohcol dlatrlc~a, which
have been consolidatedwith an Independentschool diatrlot and
all are now known as Henrietta Rural RIgh Sohool." You do not
state, however, whether Henrietta School was an Independent
school district prior to the formation of the rural high school
dlatrlot, and rour letter does not give Nl    details vIth
respect to the organlaationof ths Rural JBgh School District.
The full facts amy show that Henrietta Rural High,School alght
be olasaed as an Independent school dlatrlot under the terms
of Article 2922b, aupre. However, we do not have au??IcIent
facts before us to determine that question. I? the facts
ahov Henrietta Rural High School should be classed as an inde-
pendent school dlatrlot, It would be our opinion that it-would
not be &story     that discounts be allowed for the early
payment of tuea due the school district and that tha right of
discount would be optional with the school board. I?,the
discount la allowed it would have to be We    by proper,&uthorI-
zation of the school board as pointed out in Opinion lo. O-6124.
,'Hc& 0. Hi ~Utley- Page 7



           Regardless of'whether Helirlett8Rural Rlgh $oh&l
 Dlstrlct Is teohnlcallyclassed as an independentschool
 dlstrlct, if the further facts show that the sohodl dlstrlcrt
 appointa a,t& sotiessorfor the district, as outlined by '.
 Article 2922&, it vauld be our oplnlon under said facts
 that It veulg not be mandatory that dlscouuts be allowed for
 tbs early~~paymentof taxes due the school dlstrlot an&that
 the right of discount would be optional with thwsQhoo1
 board. Also, if such discount wan alloved it would hive to
 be made by proper authorizationof the rahool board as
 pointed out In O~lnlon go. O-6124.

                                  very truly yours
                              AT2ORREToBlIEBuOFTEw